TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00448-CV


                                    D. J. and A. S., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 300,832-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant D. J. filed her notice of appeal on July 5, 2019. The appellate record

was complete on July 15, 2019, making appellant D. J.’s brief due on August 5, 2019. To date,

appellant D. J.’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order appellant D.J. to file her brief no later than August 26, 2019.

If the brief is not filed by that date, the case may proceed on appellant A. S.’s brief alone.

               It is ordered on August 20, 2019.



Before Chief Justice Rose, Justices Triana and Smith